DETAILED ACTION 
The amendment submitted on September 1, 2020 has been entered.  Claims 11-16 and 19-23 are pending in the application.  Claims 11-16 and 23 are rejected for the reasons set forth below.  Claims 19-22 are objected to but would be allowable if rewritten in independent form.  No claim is allowed.  
Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on September 1, 2020 has been entered.  
Election/Restrictions 
Applicant’s election with traverse of Group II, drawn to a method for the site-selective modification of proteins, is acknowledged.  All of the pending claims correspond to the elected invention, with claims drawn to the nonelected invention having been cancelled.  
Withdrawn Objections and Rejections 
The objection to the disclosure for containing an embedded hyperlink is withdrawn in view of the amendment submitted on August 6, 2020.  
The rejection of claims 11-23 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of applicant’s corrective amendment.  The 
The objection to the specification under 35 U.S.C. 132(a) for introducing new matter into the disclosure is likewise withdrawn.  
The rejection of claims 11-23 for containing an improper Markush groupings of alterna-tives is withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted September 1, 2020, at pp. 12-13) to be persuasive. 
The rejection of claims 11-18 and 23 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Breitenkamp (US 2008/0207913 A1) is with-drawn because the examiner is persuaded by applicant’s argument (see applicant’s Remarks at pp. 14-16) that the pegylation reaction described in this reference is not necessarily “site selec-tive” or that it results in a “homogenously purified protein” as required by the instant claims.  
New Grounds for Rejection Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 11-16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chorev (US 2014/0024056 A1).  
See Figs. 1-2 and the discussion thereof.  The subject matter of claim 12 appears to be inherent for the reasons discussed in MPEP 2112.  See also Example 10 (para. 0281), which explains that the reaction was carried out at “pH to 7.0 and the reaction mixture was stirred at room temperature for 1 hour” and therefore meets the limitations of claims 14-16.  
Relevant Prior Art 
The prior art made of record (see attached form PTO-892) and not relied upon is consid-ered pertinent to applicant’s disclosure.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
    

    
        1 formerly “Theodore R. West”